Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
	Election/Restrictions
3.	Restriction requirement set forth in the action filed on 02/17/21 has been withdrawn. Claims 16-19 are no longer considered withdrawn. Claims 1-19 are pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 8,525,526) in view of Kumar et al. (US 2016/0268022). (“Ko” and “Kumar”).
6.	Regarding claim 1, Ko teaches A high-voltage test terminal [Figures 1-5, a high-voltage test terminal is shown], comprising: a first conductor [Figures 1-5, a first conductor 41]; a second Figures 1-5, a second conductor 51]; a primary insulator disposed between and coupled to the first and second conductors [Figures 1-5, a primary insulator 31 is shown]; a blade movably connected to the second conductor, the blade being electrically and mechanically connected to the first conductor in a first position and electrically isolated and mechanically disconnected from the first conductor in a second position [Figures 1-5, a blade 61, 71 movably connected to the second conductor 51, the blade being electrically and mechanically connected to the first conductor in a first position and electrically isolated and mechanically disconnected from the first conductor in a second position].
Ko does not explicitly teach a guard insulation layer disposed between the primary insulator and the first conductor.
However, Kumar teaches a guard insulation layer disposed between the primary insulator and the first conductor [Using the broadest reasonable interpretation, Figures 12, 14, a guard insulation layer 110 disposed between the primary insulator 12 and the first conductor 10 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Ko with Kumar. Doing so would allow Ko to comprise a guard insulation layer to guard and protect the apparatus.
7.	Regarding claim 2, Ko teaches the high-voltage test terminal. 
Ko does not explicitly teach wherein a guard conductor is disposed between the primary insulator and the guard insulation layer.
However, Kumar teaches wherein a guard conductor is disposed between the primary insulator and the guard insulation layer [Using the broadest reasonable interpretation, Figures 12, 14, a guard conductor 180 (140, 130) is shown].

8.	Regarding claim 5, Ko teaches wherein a first fastener threadably connects the blade to the first conductor in the first position, and wherein the first fastener is threadably disconnected from the first conductor and moves with said blade to the second position [Figures 1-5, 16-18 shows a first fastener].
9.	Regarding claim 6, Ko teaches wherein the primary insulator is made of a shock-absorbing material [Figures 1-5, a shock-absorbing insulator 31 is shown].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ko (US 8,525,526).
12.	Regarding claim 16, Ko teaches A method of field testing electrical apparatus [Figures 1-5, a method of field testing electrical apparatus is taught], comprising: connecting a test terminal having an insulator between a high voltage bus and the electrical apparatus to be tested, wherein Figures 1-5, a test terminal having an insulator 31 between a HV bus 15 and the electrical apparatus 17, 13 to be tested, the test terminal includes a blade 61 in a closed position for normal operation]; moving the blade of the test terminal to an open position to electrically isolate the electrical apparatus from the deenergized high voltage bus [Figures 1-5, moving the blade 61 to an open position to electrically isolate the electrical apparatus from the deenergized high voltage bus]; and conducting both electrical and mechanical tests of the electrical apparatus after moving the blade to the open position, the insulator protecting the test terminal from shocks and vibrations resulting from the electrical and mechanical tests [Figures 1-5, both electrical and mechanical tests are conducted after moving the blade 61 to the open position].
13.	Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 8,525,526) in view of Kumar (US 2016/0268022). (“Ko” and “Kumar”).
14.	Regarding claim 17, Ko teaches the method.
Ko does not explicitly teach wherein the test terminal includes a guard insulation layer between the primary insulator and a first conductor.
However, Kumar teaches wherein the test terminal includes a guard insulation layer between the primary insulator and a first conductor [Using the broadest reasonable interpretation, Figures 12, 14, a guard insulation layer 110 disposed between the primary insulator 12 and the first conductor 10 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Ko with Kumar. Doing so would allow Ko to comprise a guard insulation layer to guard and protect the apparatus.
15.	Regarding claim 18, Ko teaches the method.

However, Kumar teaches wherein the test terminal includes a guard conductor disposed between the primary insulator and the guard insulation [Using the broadest reasonable interpretation, Figures 12, 14, a guard conductor 180 (140, 130) is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Ko with Kumar. Doing so would allow Ko to comprise a guard conductor which would help improve electrical coupling and help improve the apparatus.

Claim Objections
16.	Claims 3-4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	Claim 3 states “wherein a guard electrode is disposed between the guard conductor and the blade, while coupled to either the guard conductor or the blade.”
18.	Claim 19 states “wherein the test terminal includes a guard electrode extending between the guard conductor and the blade.”
Allowable Subject Matter
19.	Claims 7-15 are allowed.
20.	The following is an examiner’s statement of reasons for allowance: 
21.	Regarding claim 7, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a guard electrode extending between the guard conductor and the blade” in combination with other limitations of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NEEL D SHAH/Primary Examiner, Art Unit 2868